Case 20-21606-JAD    Doc 105
                           Filed 03/26/21 Entered 03/26/21 08:40:31 Desc Main
                          Document      Page 1 of 4
                                                                   FILED
                                                                   3/26/21 5:58 am
                                                                   CLERK
               IN THE UNITED STATES BANKRUPTCY COURT               U.S. BANKRUPTCY
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA COURT - WDPA

 IN RE:                              )
                                     )
 MICHELE LEAH NOLAN,                 )       Bankruptcy No. 20-21606-JAD
                                     )
                   Debtor.           )       Chapter 7
 ___________________________________ X
                                     )       Related to ECF Nos. 76, 97, 99,
 TOYOTA MOTOR CREDIT                 )                           59 & 94
 CORPORATION,                        )
                                     )
                   Movant,           )
 -v-                                 )
                                     )
 MICHELE LEAH NOLAN,                 )
                                     )
                   Respondent.       )
 ___________________________________ X

                            MEMORANDUM OPINION

       The matter before the Court are Motions (and an Amended Motion) for Relief

 of Final Order filed at ECF Nos. 76, 97 and 99 (collectively, the “Motion”). This

 Motion seeks vacatur of a prior order of this Court dated October 13, 2020 and

 filed at ECF No. 59, which approved a reaffirmation agreement by and between

 Ms. Nolan and Toyota Motor Credit Corporation (“Toyota”).

       The Motion also seeks vacatur of a default order entered by the Court on

 February 25, 2021 and filed at ECF No. 94 which granted Toyota’s Amended

 Motion to Strike Recission of the Reaffirmation Agreement.

       The net effect of the Motion is that if the Court grants the Motion, the

 reaffirmation agreement between Ms. Nolan and Toyota is of no effect and any

 obligations remaining due Toyota are dischargeable in personam claims in this
Case 20-21606-JAD    Doc 105     Filed 03/26/21 Entered 03/26/21 08:40:31   Desc Main
                                Document      Page 2 of 4



 bankruptcy case.

       The record of this case is that Toyota allegedly violated the automatic stay

 and repossessed a motor vehicle because Ms. Nolan fell behind in payments. Ms.

 Nolan then commenced proceedings before this Court to recover the vehicle and

 hold Toyota responsible for damages and attorneys fees occasioned by the alleged

 stay violation.

       Instead of fully litigating the alleged violation of the automatic stay, the

 parties resolved their differences by entering into a reaffirmation agreement

 whereby Ms. Nolan would resume making payments to Toyota and Toyota would

 return the car to Ms. Nolan.

       After the reaffirmation was approved, its undisputed that the car was

 returned to Ms. Nolan. However, Toyota then repossessed the vehicle again

 because Ms. Nolan had a pre-existing default of her payments to Toyota.

       According to the papers filed by the parties, the defaults included the sums

 past due Toyota when the reaffirmation was approved.          Toyota even further

 averred in its papers that repossession was appropriate because the reaffirmation

 agreement did not provide for the “curing” of any defaults to Toyota. See Toyota’s

 Response to Debtor’s Motion for Relief From Final Order (ECF No. 104) at para. 4

 (stating “Neither the settlement agreement nor the reaffirmation agreement

 stated that the vehicle loan would be brought current”).

       Thus, according to Toyota, when the reaffirmation agreement was approved


                                          -2-
Case 20-21606-JAD    Doc 105    Filed 03/26/21 Entered 03/26/21 08:40:31    Desc Main
                               Document      Page 3 of 4



 by the Court, Ms. Nolan was automatically in default. As such, Toyota was in the

 proverbial “drivers seat” and Toyota could proceed against Ms. Nolan and her

 automobile at Toyota’s pleasure. This position of Toyota is absurd.

       The record reflects that when the Court approved the reaffirmation

 agreement, it was expressly represented to the Court that Ms. Nolan would be

 afforded the opportunity to cure the existing defaults to Toyota. Counsel for Ms.

 Nolan even represented to the Court at the October 13, 2020 hearing on the

 reaffirmation that “[t]he way Toyota wished to resolve that [i.e., the automatic stay

 violation] was with this reaffirmation agreement which cures the arrears.” See

 October 13, 2020 Transcript (ECF No. 86) at p. 2.

       The undersigned was the judge that presided at the October 13, 2020

 hearing.   The Court certainly would NOT         have approved the reaffirmation

 agreement on October 13, 2020 had the Court had been apprised or known that

 counsel’s representation was erroneous. It is ludicrous to think, believe, or argue

 that this Court would approve a reaffirmation agreement in which one of the

 parties would be automatically in default once the ink dries on the Court’s order.

       Accordingly, accepting all of Toyota’s rendition of the facts as being true,

 and reviewing the record made before this Court, it is obvious that approval of the

 reaffirmation agreement in the first instance was a mistake warranting vacatur

 pursuant to Fed.R.Bankr.P. 9024 and Fed.R.Civ.P. 60(b)(1). See, e.g., In re 310

 Associates, 346 F.3d 31, 35 (2d Cir. 2003)(providing that Rule 60(b)(1) relief is


                                          -3-
Case 20-21606-JAD        Doc 105     Filed 03/26/21 Entered 03/26/21 08:40:31            Desc Main
                                    Document      Page 4 of 4



 appropriate to correct judicial errors of law or fact).

        The Order of February 25, 2021 should also be vacated as it was

 improvidently and mistakenly entered by default.1 The record reflects that before

 the February 25, 2021 order was entered, Ms. Nolan had filed her Motion, which

 in fairness the Court should have treated as an opposition to the dueling Motion

 to Strike Rescission of Reaffirmation Agreement.

        Consequently vacatur is warranted pursuant to Fed.R.Civ.P. 60(b)(1) due to

 mistake and pursuant to Fed.R.Civ.P. 60(b)(6) because it would be an

 inappropriate windfall to Toyota to permit the reaffirmation and related orders to

 remain in place. It would also be an injustice to Ms. Nolan to not vacate the same.

        For the reasons stated above, an Order shall therefore be entered that

 grants the Motion and which vacates the orders found at ECF Nos. 59 and 94. To

 the extent any hearing has been scheduled on this matter, such hearings are also

 cancelled as the Court has decided this matter on the pleadings and record duly

 made in this bankruptcy case.
                           se.


 March 26, 2021                               ______________________________________
                                              ________
                                                    _____
                                                       _______
                                                          ________
                                                          __ __ __
                                                                 ____
                                                                   ______
                                                                   __   ____
                                                                           ___
                                                                            _ __________
                                              The Honorable     Jeffery
                                                              e Je
                                                                J ffery A. Deller
                                              United States Bankruptcy Judge
 cc:    Keri P. Ebeck, Esquire
        Dai Rosenblum, Esquire



        1
           Default judgments are also disfavored, and as set forth above, good cause exists to set
 aside the default order pursuant to Fed.R.Civ.P. 55(c) as incorporated into bankruptcy matters
 pursuant to Fed.R.Bankr.P. 7055.

                                                -4-
